Title: Thomas Jefferson to LeRoy, Bayard & Company, 15 August 1816
From: Jefferson, Thomas
To: LeRoy, Bayard & Co.


          
            Gentlemen
            Monticello Aug. 15. 16.
          
          Your favor of the 7th is recieved, and I shall endeavor to comply as exactly as in my power with the instalments with which messrs Van Staphorsts are so kind as to indulge me. my resources are those of a farmer, depending on the produce of my farms, which is usually sold in April or May, but sometimes necessarily on some credit to
			 avoid sacrificing it, which I am sure the kind motives of the loan would spare were these causes at any time to oblige me to overrun the d exact day. Accept my thanks for your friendly intermediation in this business and the assurance of my great esteem and respect.
          Th: Jefferson
        